Per Curiam.
—From the whole record in this case we are impressed with the strength of the probability that owing to the inflexibility of the rules of the common law, the case has resulted in an injustice h> the plaintiff in error, chiefly due to the probable loss or destruction of the original order of the County Judge authorizing a sale of the land, in dispute on the application of the guardian for the defendant in error, then a minor, as well as the original order confirming such sale. In order that complete justice may be done in the premises, it is, therefore, hereby ordered and adjudged that the judgment of the court below in said cause be and the same is hereby reversed and a new trial awarded, with leave to the plaintiff in error to establish, if he can, by appropriate proceedings under the statute in such' cases, the said lost or destroyed order for the sale of such land and the order confirming such sale, such re-established orders to1 be used as evidence at the next trial of the cause.
Taylor, C. J., and Cockrell, Whitfield and Ellis, JJ., concur.